Order entered June 2, 2016




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01284-CR
                                       No. 05-15-01285-CR

                         LATOYA DENISE MCMULLEN, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F14-24837-U & F14-24545-U

                                             ORDER
       Appellant has informed the Court that she wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Bruce C. Kaye to

provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.

Kaye to provide this Court, within THIRTY DAYS of the date of this order, with written

verification that the record has been sent to appellant.

       Appellant’s pro se response is due by August 12, 2016.

       We DIRECT the Clerk to send copies of this order to the Honorable Stephanie Mitchell,

Presiding Judge, 291st Judicial District Court; Sasha Brooks, Official Court Reporter, 291st
Judicial District Court, Felicia Pitre, Dallas County District Clerk; Bruce C. Kaye; and the Dallas

County District Attorney’s Office.

       We DIRECT the Clerk to send a copy of this order, by first class mail, to Latoya Denise

McMullen, TDCJ No. 15051466, Dallas County Jail, Kays Tower 4-H, PO Box 660334, Dallas,

TX 75266-0334.

       .


                                                     /s/    LANA MYERS
                                                            JUSTICE